DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claims 1 and 11, the indented clause “[determine/determining] one or more fault thresholds...” ends in a period, although it is not the end of the claim.  Examiner presumes this is a minor typographical error, and has interpreted and suggests amending to replace the period with a semicolon, as Applicant likely intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Examiner considers the claims to recite patent-eligible subject matter, at least because it integrates any abstract ideas into the practical application of monitoring electrical machines for faults.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-2, 4-6, 8-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna et al. (“An Autonomous Electrical Signature Analysis-Based Method for Faults Monitoring in Industrial Motors”; IEEE Transaction on Instrumentation and Measurement 70 (2021):1-8; submitted by Applicant, 6/6/22) in view of Neti et al. (2018/0246506).
Regarding claim 1, Balakrishna et al. disclose a system comprising:
an electrical machine (electrical motor; see figures 1 and 3); and
performing the following steps:
capture, during a baseline mode (step 6 of figure 3), real-time electrical signal data (step 1; see figure 3) ... associated with the electrical machine;
convert the real-time electrical signal data into frequency domain data (step 4; see figure 3);
determine, in real-time and using the frequency domain data and an adaptive or incremental machine learning algorithm, a baseline cluster of one or more peak decibel values and one or more root mean square decibel values for a portion of the frequency domain data included within a sum band and the captured electrical ... data (paragraph B; after figure 3);
determine one or more fault thresholds as a combination of cluster distances from baseline data clusters of the one or more peak decibel values and the one or more root mean square decibel values and the associated electrical ... [data.] data (paragraph B; after figure 3);
capture, during a monitoring mode (steps 7 and 8 of figure 3), the real-time electrical signal (see figure 3) ... ;
determine, based on the real-time electrical signal, ... , the one or more peak decibel values, and the one or more root mean square decibel values from frequency domain data, a fault index of the electrical machine as a combination of electrical, ..., and frequency domain data cluster distances (see paragraph before “IV. Validation...”);
determine that the fault index of the electrical machine is above the one or more fault thresholds established during the baselining mode (see paragraph before “IV. Validation...”);
generate a warning that the fault index of the electrical machine is above the one or more fault thresholds (see paragraph before “IV. Validation...”); and
... .

Balakrishna et al. do not disclose the highlighted limitations: 
...
a computer processor operable to execute a set of computer-readable instructions; and
a memory operable to store the set of computer-readable instructions operable to:
capture, during a baseline mode, real-time electrical signal data and thermal data associated with the electrical machine;
...
determine, in real-time and using the frequency domain data and an adaptive or incremental machine learning algorithm, a baseline cluster of one or more peak decibel values and one or more root mean square decibel values for a portion of the frequency domain data included within a sum band and the captured electrical and thermal data;
determine one or more fault thresholds as a combination of cluster distances from baseline data clusters of the one or more peak decibel values and the one or more root mean square decibel values and the associated electrical and thermal [data.] data;
capture, during a monitoring mode, the real-time electrical signal and thermal data;
determine, based on the real-time electrical signal, thermal data, the one or more peak decibel values, and the one or more root mean square decibel values from frequency domain data, a fault index of the electrical machine as a combination of electrical, thermal, and frequency domain data cluster distances;
...
perform a control action based on the determination that the fault index of the electrical machine is above the one or more fault thresholds.

Examiner takes official notice that it is well-known and common knowledge to implement a series of steps with a computer processor executing a set of computer-readable instructions disposed on a memory.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Balakrishna et al. to include a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to: (perform the limitations of claim 1), because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 
Examiner takes official notice that it is well-known and common knowledge to perform corrective action responsive to detection of a fault in equipment being monitored.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Balakrishna et al. to perform a control action based on the determination that the fault index of the electrical machine is above the one or more fault thresholds, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 
Neti et al. disclose capturing and basing equipment monitoring analysis on thermal data (see paragraph 23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of Balakrishna et al. such that thermal data is included in the data being captured and used in the analysis, in order to monitoring equipment more effectively, as suggested by Neti et al. (see paragraph 24).
Regarding claim 2, this combination of references does not teach the highlighted limitations: 
wherein the processor is further configured to determine a number of frequency values to include in the sum band based on a magnitude of the frequency values.
Examiner takes official notice that it is well-known and common knowledge determine a number of frequency values to include in the sum band based on a magnitude of the frequency values.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the processor were configured to determine a number of frequency values to include in the sum band based on a magnitude of the frequency values, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 4, this combination of references does not teach the highlighted limitations: 
wherein the processor is further configured to determine a covariance matrix using the one or more peak decibel values and one or more root mean square decibel values and the associated electrical and thermal data.
Examiner takes official notice that it is well-known and common knowledge to determine a covariance matrix of known data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the processor were configured to determine a covariance matrix using the one or more peak decibel values and one or more root mean square decibel values and the associated electrical and thermal data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 5, this combination of references further teaches the system of claim 1, wherein the processor is further configured to perform outlier filtering (see Balakrishna et al., paragraph B, after figure 3) of the frequency domain data included within the sum band based on at least one of: a magnitude of the frequencies included within the sum band, a supply or load type of the electrical machine, application of the electrical machine, or presence of load oscillations.
Regarding claim 6, this combination of references further teaches the system of claim 1, wherein determining one or more fault thresholds is further based on electrical machine-specific characteristics, such as nameplate information, design data, supply or load conditions (see Balakrishna et al., paragraph before “II. Methods of Detecting...”), age and condition of the electrical machine during baseline period, or a frequency zone of a fault under diagnosis.

Regarding claim 8, this combination of references does not teach the highlighted limitations: 
wherein the machine learning algorithm includes any clustering based technique.
Examiner takes official notice that clustering based techniques are well-known and common knowledge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the machine learning algorithm includes any clustering based technique, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 9, this combination of references does not teach the highlighted limitations:
wherein the electrical machine is a variable-frequency drive (VFD) machine.
Examiner takes official notice that variable-frequency drive (VFD) machines are well-known and common knowledge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the electrical machine is a variable-frequency drive (VFD) machine, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 10, this combination of references does not teach the highlighted limitations: 
wherein determining the baseline cluster of one or more peak decibel values and one or more root mean square decibel values and the associated electrical and thermal data is performed with storage of historical data.
Examiner takes official notice that it is well-known and common knowledge to perform calculations on historical data. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that determining the baseline cluster of one or more peak decibel values and one or more root mean square decibel values and the associated electrical and thermal data is performed with storage of historical data, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.


Regarding claims 11-12, 14-16, and 18-20, see the foregoing rejections of claims 1-2, 4-6, and 8-10, respectively.  Claim 11 and its dependents are essentially method versions of claims 1 and its dependents which are system claims, with clearly corresponding limitations.


Allowable Subject Matter
Claims 3, 7, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the frequency domain data is separated into a low range ..., a medium range ..., and a high range of frequency values, and the processor (method) is further configured to (further comprises) determine (determining) a number of frequency values to include in the sum band based on a magnitude of the frequency values, wherein the number of frequency values included ... is larger in the medium range of frequency values than the low range ... , and is larger in the high range ... than the medium range ...", in combination with the remaining claim elements as set forth in claim 3 or 13.
The prior art does not disclose or suggest, "wherein the fault thresholds are established as a normalized distance from a baseline cluster of ... peak decibel values and ... root mean square decibel values, and the associated electrical and thermal data and wherein the fault thresholds apply to ... different electrical machines in a fleet ...", in combination with the remaining claim elements as set forth in claim 7 or 17.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852             

/ROY Y YI/               Primary Examiner, Art Unit 2852